Exhibit CODE OF BUSINESS ETHICS Contents 1. Fundamental Principles 2. Responsibilities to CLICKER A. Opportunity is for everyone B. Confidential information C. Public communications D. Mail and electronic communication systems E. Conflicts of interest F. It’s a matter of record 3. Responsibilities to Others A. Putting the customer first B. Quality in all we do C. Using CLICKER and third-party copyrighted material D. Environmental health and safety 4. Responsibilities to the Public A. Buying and selling CLICKER stock B. Meeting export requirements C. Dealing with government contracts and other government requirements D. Political contributions and activities E. Trade practices 5. Compliance and Consequences A. Being vigilant B. CLICKER compliance C. Consequences D. CLICKER Ethics Policy 1.
